NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3962-18T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES D. DIXON, a/k/a
JAMES DEAN, DANE DIXON,
DARRIN DIXON, and JAMES
ROGERS,

     Defendant-Appellant.
____________________________

                   Submitted September 22, 2020 – Decided September 29, 2020

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 10-03-
                   0358.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant appeals the denial of his petition for post-conviction relief

(PCR), in which he argued an ineffective-assistance-of-counsel claim.

Defendant contends that his former attorney knew or should have known from

medical records that testimony regarding causation of the victim's injuries would

be presented at trial. He faults his former attorney for failing to advise him of

that anticipated testimony and contends that had he known about that anticipated

testimony, he would have accepted the State's plea offer.        The PCR court

concluded after an evidentiary hearing that defendant had failed to establish that

his former counsel's performance was deficient. We agree and affirm.

      To obtain relief on ineffective-assistance-of-counsel grounds, a defendant

must show that counsel's performance was deficient, and that the deficiency

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);

State v. Fritz, 105 N.J. 42, 58 (1987). To satisfy those two prongs, a defendant

"must prove an objectively deficient performance by defense counsel" and that

the deficiency so prejudiced the defense that "it is reasonably probable th at the

result would be altered." State v. Allegro, 193 N.J. 352, 366 (2006).

      A defendant's right to effective assistance of counsel extends to the plea -

negotiation process. Lafler v. Cooper, 566 U.S. 156, 162 (2012); see also id. at

                                                                          A-3962-18T4
                                        2
168 (finding that "[i]f a plea bargain has been offered, a defendant has the right

to effective assistance of counsel in considering whether to accept it"). "Prior

to trial an accused is entitled to rely upon his counsel to make an independent

examination of the facts, circumstances, pleadings and laws involved and then

to offer his informed opinion as to what plea should be entered." Von Moltke

v. Gilles, 332 U.S. 708, 721 (1948).

      A defendant may show prejudice as a result of ineffective assistance at the

plea stage "if loss of the plea opportunity led to a trial resulting in a conviction

on more serious charges or the imposition of a more severe sentence." Lafler,
566 U.S. at 168. As to the first Strickland prong, an "erroneous strategic

prediction about the outcome of a trial is not necessarily deficient performance."
Id. at 174. As to the second Strickland prong, a defendant claiming ineffective

assistance at the plea stage must show that "the outcome of the plea process

would have been different with competent advice." Id. at 163.    When a

defendant claims that ineffective advice led him to reject a plea, the defendant

must show a reasonable probability that but for that advice (i) he would have

accepted the plea, (ii) the court would have found the plea acceptable; and (iii)

the result would have been less severe than the judgment and sentence actually

imposed. Id. at 164.


                                                                            A-3962-18T4
                                         3
        We defer to a "trial court's factual findings made after an evidentiary

hearing on a petition for PCR," State v. Blake, 444 N.J. Super. 285, 294 (App.

Div. 2016), unless the findings are not supported by adequate, substantial and

credible evidence, State v. Harris, 181 N.J. 391, 415 (2002). We "review de

novo the court's conclusions of law." Blake, 444 N.J. Super. at 294.

        Defendant entered the victim's home to commit a burglary. The victim

was descending a set of stairs when he first saw defendant. According to

defendant, the victim on seeing defendant turned to run back up the stairs and

fell.   While the victim was down on the stairs, defendant took his wallet.

Defendant denied that he had hit the victim and asserted that the victim was

injured in the fall. The victim did not remember being assaulted and did not

know how he was injured. He recalled entering his kitchen; he next remembered

being in the hospital. Hospital records contained descriptions, which had been

provided by police and EMS personnel, of the victim as someone who had been

"assaulted" and "attacked by a stranger in his house."

        Defendant ultimately was charged with first-degree robbery, second-

degree burglary, second-degree aggravated assault, and other charges.

Defendant initially was represented by an assistant public defender.        She

obtained discovery, which included the victim's hospital records, and provided


                                                                        A-3962-18T4
                                        4
defendant with a copy. According to defendant, he read part, but not all, of that

discovery and did not discuss it with either the assistant public defender or the

attorney who represented him during the final plea negotiations and trial.

      Before trial, the State tendered to defendant an offer to resolve the case

with a guilty plea to a first-degree crime and a ten-year term of imprisonment

with an eighty-five percent parole bar.1 At the pre-trial conference, defendant

rejected the State's offer, but indicated that he would accept a plea offer that

included a sentence of a five-year term of imprisonment with an eighty-five

percent parole bar.    The State rejected that proposed term at the pre-trial

conference.   Defendant subsequently waived his right to a jury trial and

proceeded to trial.

      During the bench trial, which took place in 2010, the State called as a fact

witness the physician who had treated the victim after he had been brought by

police and EMS personnel to the hospital emergency room.            She initially

described the victim as having been "assaulted in his home." Defense counsel

objected to that testimony, claiming it was speculative and was not based on the


1
  Earlier in the case, while defendant was represented by the assistant public
defender, the State offered a resolution involving a guilty plea and a ten-year
imprisonment term with a five-year parole bar. When defendant indicated that
he would accept it, the State advised the assistant public defender that it was no
longer willing to offer that plea.
                                                                          A-3962-18T4
                                        5
doctor's personal knowledge. The State contended that the doctor was testifying

"as to the information she was provided in terms of her treatment," and the court

overruled the objection. The physician confirmed that the description of the

victim as having been assaulted in his house was "per the information provided

by the police and the EMS . . . ." She testified about the victim's injuries and

opined that they were caused by "blunt force trauma," most likely by someone

"fisting" the victim in the face or head. She based that conclusion on the

existence of a "depression" over one of the victim's facial fractures, which was

shown on an MRI. According to the physician, that depression "cannot come

from falling. That has to come from . . . somebody hitting you." The physician

also testified that it was possible to sustain a similar injury by falling and hitting

the edge of a stair.

      At the conclusion of the trial, the court rejected defendant's denial that he

had assaulted the victim and convicted him, along with other crimes, of burglary

and robbery in the second degree. The court did not base its decision on the

description provided by police officers to the treating physician that the victim

had been "assaulted," but on the physician's testimony regarding the victim's

injuries, the "depression," and her opinion as to their likely cause.




                                                                              A-3962-18T4
                                          6
      In his PCR petition, defendant argued, among other things, that his

rejection of a plea offer was the result of ineffective assistance of counsel,

claiming that his attorney had advised him that the State would be "unable to

prove that [he] caused injury to the victim . . . because, the evidence showed that

the victim most likely fell on his own as the defendant had stated and, the

victim's apparent memory loss made it unlikely that the State would be able to

establish that crime . . . ."

      The PCR court denied that petition. On appeal, we remanded to the PCR

court, directing the court to address fully defendant's claim of ineffective

assistance. The PCR court again denied the petition. Defendant appealed that

denial. In a 2017 opinion, we found that defendant had made an adequate prima

facie showing of inadequate assistance and that the court should have conducted

an evidentiary hearing on that issue.       We specifically questioned whether

"defendant was aware of the content of the medical discovery" and "if the

medical records revealed it was the doctor's opinion the victim's injuries were

caused by a blow, the attorney knew or should have known the doctor might

testify consistently with the content of those records." State v. Dixon, No. A-

0418-15T1 (App. Div. Aug. 29, 2017) (slip op. at 6). We remanded for an

evidentiary hearing.


                                                                           A-3962-18T4
                                        7
      At the evidentiary hearing, defendant testified, initially denying that his

attorney had shown him or discussed with him the medical records and denying

that his attorney had told him about the possibility that a doctor would testify in

his case. Nevertheless, he stated that he understood from his former attorney

that "the aggravated assault was a medical decision." He claimed that he "never

knew" that a doctor had examined the victim when he was taken to the hospital.

He testified that his attorney had given him "what he said the prosecutor gave

him," but denied that he had the medical records.         On cross-examination,

defendant conceded that his first attorney had provided to him the discovery

papers, that he had read some of them, and that the discovery papers included

the victim's medical records. He denied discussing the discovery with either

attorney. As to the plea discussions, defendant asserted that he had told his

former attorney that he would accept the State's offer of a ten-year prison term,

but contended that the State then raised the proposed sentence to a fifteen-year

term, which defendant rejected.

      Defendant's former attorney testified both before and after he had an

opportunity to review the case file. After reviewing the case file, he testified

that he was "sure" he had advised defendant that he could be convicted of the

second-degree crimes, though he believed that he had a "good shot of beating"


                                                                           A-3962-18T4
                                        8
them. He stated that it was his practice to "gauge" whether a client knows what

is in his discovery file and to "discuss things in more detail" closer to trial. He

could not recall if before defendant's trial, which took place approximately nine

years before the evidentiary hearing, he had reviewed "every stitch of paper"

with defendant. He acknowledged the description in the medical records of the

victim as having been "assaulted," but expressed his belief, which was correct,

that that description was given to the doctors by "police officers who assumed

that [the victim] was struck." He testified that he would have been prepared to

object to that testimony at trial, and that he did, but the court overruled his

objection. He did not recall that defendant ever told him he would accept a plea

offer that included a ten-year term of imprisonment with an eighty-five percent

parole bar.

       Having witnessed and considered the testimony of defendant and his

former attorney, the court concluded that defendant had failed to establish by a

preponderance of the evidence that he was unaware of the contents of the

medical records. The court determined that defense counsel had been prepared

to object to the doctor's testimony and that defendant was not surprised by the

presentation of medical testimony. The court noted that defense counsel had

acknowledged there was a chance defendant could be convicted of a second-


                                                                           A-3962-18T4
                                        9
degree crime. The court also found defendant's testimony that he would have

avoided a trial by accepting a ten-year plea offer made at the time of trial lacking

in credibility; the court determined that at the time of trial the State had

rescinded the ten-year plea offer made at the pre-trial conference and increased

the proposed imprisonment term to fifteen years. The court concluded that

defendant had failed to prove that his former attorney's advice was ineffective

and denied his petition.

      Defendant appeals, arguing that his convictions must be reversed because

his trial counsel was ineffective during the plea-bargaining phase of his case.

As to the first prong of his ineffective-assistance claim, defendant contends that

(i) his former attorney knew or should have known from medical records that at

trial the State would present testimony that the cause of the victims' injuries was

assault; and (ii) he failed to advise defendant of the contents of the medical

records. As to the second prong, defendant claims that had he been aware of the

contents of the medical records and the possibility that the State could present

evidence of assault, he would have accepted a ten-year plea offer and avoided

the trial and resulting conviction and sentence.

      Having had an opportunity to assess the credibility of defendant and his

former attorney, the PCR court found that defendant had failed to establish by a


                                                                            A-3962-18T4
                                        10
preponderance of the evidence that he was unaware of the contents of the

medical records. As a result of that finding, the court concluded that defendant

had failed to demonstrate that his former counsel's assistance was deficient and,

thus, had failed to establish the first prong of his ineffective-assistance claim.

The court also rejected defendant's testimony that he could have and would have

avoided a trial by accepting a ten-year plea offer and, thus, had failed to establish

the second prong of his claim. The court's credibility assessments and factual

findings are entitled to our deference, and we find no reason to disturb them.

      With its decision, the PCR court resolved defendant's ineffective-

assistance claim and directly addressed the first question we raised in our 2017

decision:   whether "defendant was aware of the content of the medical

discovery." Having answered our first question affirmatively, the court did not

address and did not need to address the second question raised in our 2017

decision: whether "the medical records revealed it was the doctor's opinion the

victim's injuries were caused by a blow, [and] the attorney knew or should have

known the doctor might testify consistently with the content of those records."

We take this opportunity to comment briefly on that issue.

      The record is clear that the police and EMS personnel told the hospital

staff that the victim had been "assaulted" and had been "attacked by a stranger


                                                                             A-3962-18T4
                                        11
in his house" and that the hospital records included that description. The treating

physician confirmed in her trial testimony that that description was provided by

the police and EMS personnel.

      That law-enforcement description is not an expert medical opinion about

causation of the victim's injuries. Nothing in the record establishes that the

hospital records contained a medical opinion that the victim's injuries were

caused by "blunt force trauma" from a "fisting." During the evidentiary hearing

on defendant's PCR petition, defense counsel marked and questioned defendant's

prior counsel about only two reports from the victim's hospital records. One

report contained a description of the victim as having "presented to the

Emergency Room yesterday after he was assaulted"; the other report contained

a description of him as having been "attacked by a stranger in his house." He

did not present to the court any hospital record that contained a medical opinion

that the victim's injuries were caused by "blunt force trauma" from someone

"fisting" the victim. Surely, if the medical records contained that medical

opinion, defense counsel would have presented it to the court and questioned

defendant's former attorney about it during the evidentiary hearing.

      Defendant did not prove the medical records revealed that it was the

doctor's opinion that the victim's injuries were caused by a blow. Defendant did


                                                                           A-3962-18T4
                                       12
not establish that his former attorney knew or should have known that a treating

physician called as a fact witness would opine at trial that the victim's injuries

were caused by "blunt force trauma" from a "fisting." And it was that testimony

– her testimony about the existence of a "depression" over one of the victim's

facial fractures and about how that type of depression does not come from a fall,

but "from somebody hitting you" – not her repetition of the law-enforcement

description of the victim that led the trial court to convict defendant on a second-

degree charge.

      Having failed to prove that his former attorney's performance was

deficient, defendant is not entitled to the relief he seeks.

      Affirmed.




                                                                            A-3962-18T4
                                        13